DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas such as observation, evaluation, judgement and mathematical formulas or calculations without significantly more.  The independent claim(s) recite(s) the sensing of information through an acquisition unit through sensor(s) worn by a user, an estimation unit and a notification unit.  The obtainment of data is observation, the use of the data to estimate other parameters and display the parameters is evaluation and/or judgement wherein the processing of the data to determine other parameters is mathematical calculations which are abstract ideas.  This judicial exception is not integrated into a practical application because there is no improvement to the functioning of the computer or the technical field, a particular machine apply the abstract ideas, a transformation or reduction of a particular article to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the parameters which the data is used to obtain, the type of data stored, the use of machine learning, a determination unit, a notification unit and an imaging information acquisition unit are extra solution activity.  The use of processors to estimate, calculate and determine different parameters from data, the use of memory to store data, imaging devices to obtain image data and notification/display unit to display the information obtained from 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-9, 11-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasaka (US 2015/0081245 A1).

Regarding claims 1, 19 and 20, Nagasaka teaches an information processing apparatus (See Title), a sensing information acquisition unit which acquires sensing information from sensor(s) on a body of a user who is running or walking (See Figure 19 and Abstract), an estimation unit which estimates a grounding state of a foot of the user from the sensing information (See Figure 19, S303 and [0282+]), a notification unit 

Regarding claims 3, 8-9, 11-13 and 18-20, Nagasaka teaches:
Claim 3: the storage unit and the estimation unit as claimed (See [0051+] and [0089+]).
Claim 8: the sensing information which is acquired from an acceleration sensor worn by the user (See [0053+]).
Claim 9: the determination unit to determine the running and walking state of the user based on estimated grounding state (See Figure 19 and S304).
Claim 11: the notification unit notifies a determination result by the determination unit.  (See Figure 19 and S306).
Claim 12: the notification unit which notifies the user who is walking or running of information regarding the running and walking state of the user in real time (See Figure 19 and S306).
Claim 13: The notification unit makes a notification by performing at least one of control for making a vibration, voice or display to the user (See [0286+]).
Claim 18: imagining information acquisition unit which acquires imaging information from an imaging device that images the user who is running or walking wherein the notification unit notifies the imaging information (See Figure 18, (256) and [0268+]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2015/0081245 A1) in view of Lee (US 2017/0268953 A1).

	Regarding claim 2, Lee teaches the estimation unit estimating a position of a portion in a sole which has contact with ground first in each step regarding running and walking of the user as estimation of the grounding state (See [0009+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nagasaka with the teaching of Lee to improve the effectiveness of the rehabilitation training.  (See [0009+])

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2015/0081245 A1) in view of Barth (US 2019/0150793 A1).

	Regarding claim 4, Barth teaches a learning device configured to perform machine learning (See [0177+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nagasaka with the teaching of Barth as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness (See the supreme courts rationale (C) above.)  The use of machine learning is a known technique and the devices of Barth and Nagasaka are similar in nature wherein the use of the machine learning from the Barth reference in the Nagasak reference would be obvious.

Claims 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2015/0081245 A1) in view of JP 2014-528752 A.

Regarding claims 5-7 and 10, JP 2014-528752 A teaches: 
Claim 5: the estimation unit measuring muscle elastic characteristics of the foot of the user from the sensing information (See the Abstract and the disclosure which speaks of the elastic characteristics).
Claim 6: the estimation unit estimates elastic energy acquired in muscles of the foot of the user in each step regarding running and walking of the user as estimations of the muscle elastic characteristics (See the Abstract and the disclosure which speaks of the elastic characteristics).
Claim 7: the storage or memory as claimed (See 603) and the estimation unit as claimed (See Abstract and the disclosure which speaks of the elastic characteristics of the muscles being obtained).
Claim 10: the determination unit which determines the running and walking state of the user on a basis of the a grounding time of the sole of the user in each step regarding running and walking of the user acquired from the sensing information.  (See the abstract and the disclosure which speaks of timing being obtained from the foots contact with the ground which is a grounding time of the sole of the user.)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nagasaka with the teaching of JP 2014-528752 A to determine the elasto-viscous behavior of the muscle tendon and to provide a feedback signal about the user’s running responsiveness (See Abstract)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2015/0081245 A1) in view of Chamdani (US 2021/0201554 A1).

Regarding claims 14-15, Chamdani teaches:
Claim 14: the notification unit which notifies another user which is other than the user of the information regarding the running and walking state of the user in real time (See [0013+])
Claim 15: the notification unit notifies the another user by performing control for making a terminal of the another user display an image.  (See [0013+])
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nagasaka with the teaching of Chamdani to allow the sharing of session data in real-time with coaches, friends and family anywhere in the world and to compare a user’s technique versus reference players (See [0013+]).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 2015/0081245 A1) in view of Mizuochi (US 2016/0030804 A1).

Regarding claims 16 and 17, Mizuochi teaches: 
Claim 16: the notification unit notifies the user of an advice for improving the running and walking state selected on a basis of the estimated grounding state.  (See [0345+])

	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nagasaka with the teaching of Mizuochi to display running analysis results of members on the date selected by the user (See [0675+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711